Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 1 of 7
                                                    UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF MISSISSIPPI


                                                           FILE D
                                                            Jun 23 2020
                                                     ARTHUR JOHNSTON, CLERK
Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 2 of 7
Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 3 of 7
Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 4 of 7
Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 5 of 7
Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 6 of 7
Case 1:19-cr-00067-HSO-RHW Document 59 Filed 06/23/20 Page 7 of 7
